USCA4 Appeal: 21-2371      Doc: 20         Filed: 07/25/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2371


        ALEYDA MARIBEL OCHEA-ALCERRO,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta, Georgia, for
        Petitioner. Brian Boynton, Principle Deputy Assistant Attorney General, Anthony C.
        Payne, Assistant Director, Jennifer A. Bowen, Trial Attorney, Office of Immigration
        Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
        D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2371      Doc: 20         Filed: 07/25/2022     Pg: 2 of 3




        PER CURIAM:

               Aleyda Maribel Ochea-Alcerro (Ochea), a native and citizen of Honduras, petitions

        for review of an order of the Board of Immigration Appeals dismissing her appeal from the

        immigration judge’s oral decision denying Ochea’s applications for asylum and

        withholding of removal. * We deny the petition for review.

               Here, the Board held that Ochea waived review of one of the immigration judge’s

        alternative, dispositive rulings—to wit: that Ochea failed to establish that the Honduran

        government is unable or unwilling to control her alleged persecutors, see Portillo Flores v.

        Garland, 3 F.4th 615, 626, 632-37 (4th Cir. 2021) (en banc) (discussing three elements of

        an asylum claim, particularly the “government control element”)—by failing to

        specifically address that aspect of the immigration judge’s decision in her administrative

        appeal brief. Because this ruling was independently dispositive of Ochea’s applications

        for asylum and withholding of removal, the Board declined to reach the issues Ochea did

        present on administrative appeal and affirmed the immigration judge’s denial of relief on

        this basis.

               Upon consideration of the arguments Ochea presses in this court, we discern no

        error in the Board’s application of its procedural waiver rule in this context. See In re D-

        G-C-, 28 I. & N. Dec. 297, 297 n.1 (B.I.A. 2021) (observing Board’s procedural rule that



               *
                  Ochea does not challenge the denial of her request for protection under the
        Convention Against Torture (CAT). Accordingly, this issue is waived. See Fed. R. App.
        P. 28(a)(8)(A); Cortez-Mendez v. Whitaker, 912 F.3d 205, 208 (4th Cir. 2019) (explaining
        that petitioner’s failure to address the denial of CAT relief waives the issue).

                                                     2
USCA4 Appeal: 21-2371         Doc: 20     Filed: 07/25/2022     Pg: 3 of 3




        issues a respondent does not meaningfully challenge on appeal will be deemed waived);

        cf. Pinos-Gonzalez v. Mukasey, 519 F.3d 436, 440-41 (8th Cir. 2008) (finding no error in

        Board’s application of procedural waiver to petitioner). Accordingly, we deny the petition

        for review. See In re Ochea-Alcerro (B.I.A. Nov. 10, 2021).

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                             PETITION DENIED




                                                    3